 In the Matter of THE EMPIRE FURNITURE MANUFACTURING Co., EM-PLOYERandUPHOLSTERERS INTERNATIONAL UNION OF NORTH AMER-ICA, A. F. L.,.PETITIONERCaseNo.1-RC-855.-Decided March 28, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before a hearingofficer of the National Labor Relations Board.The hearingofficer'srulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner's general organizer testified at the hearing that alocal of the Petitioner had boten formed, that it had applied for acharter, but that no local number had been assigned at the time of thehearing.The witness further testified that the local had elected of-ficers, and that it had a bank account.Thislocal is not in compliancewith the filing requirements of Section 9 (f), (g), and (h) of theamended Act.We shall therefore dismiss the petition."ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.*Chairman Herzog and Members Houston and Murdock.1Matter of Lane-WellsCompany,79N. L.R. B. 252;Matter ofThe Prudential InsuranceCompany of America,81 N. L.R. B. 295.82 N. L. R. B., No. 44.427